DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement of Species A-B, as set forth in the Office Action dated July 20, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A-B is entirely withdrawn. Claims 4-5, directed to the non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1 and 3-5 allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 1 is directed to a power storage device comprising, among additional limitations, a housing case having a housing space formed therein; a storage portion configured to store condensation water generated as a result of cooling by the cooler; and an air permeable film configured to allow a vapor generated from the condensation water stored in the storage portion to pass therethrough, the storage portion and the air permeable film being provided in a separated space separated from the housing space, the vapor passing through the separated space and reaching the air permeable film, wherein the housing case includes a bottom portion provided with an opening, the storage portion includes a bottom wall portion provided to cover the opening from a lower side of the bottom portion, the bottom wall portion includes a storage surface defining a storage region wherein the condensation water having passed through the opening is stored, and a placement surface located above the storage surface and having the air permeable film placed thereon, and the placement surface is located below the bottom portion of the housing.
The closest prior art is considered to be Okawa et al. (JP 2014-201301 cited on the IDS dated 05/28/2020, see also EPO machine generated English translation provided with the Office Action dated 12/15/2020).
Regarding Claim 1, Okawa discloses substantially all of the limitations as set forth in the prior Office Action dated 12/15/2020.
Okawa discloses in Fig. 1 a power storage device comprising a housing case (2) having a housing space formed therein ([0015]); a storage portion (2t) configured to store condensation water generated as a result of cooling by the cooler (7) ([0010]), an air permeable film (9) 
Okawa further discloses in Fig. 1 wherein the housing case (2) includes a bottom portion (3) provided with an opening (see opening corresponding to drainage passage 6d) ([0017]), the storage portion (2t) includes a bottom wall portion (not labeled, see annotated Fig. 1 below), the bottom wall portion (not labeled, see annotated Fig. 1 below) includes a storage surface (not labeled, see annotated Fig. 1 below wherein the storage surface is a surface of the bottom wall portion) defining a storage region where the condensation water having passed through the opening (see opening corresponding to drainage passage 6d) is stored ([0027]), and a placement surface (top a placement surface corresponding to a surface of the housing case 2 comprising a vent 2v) located above the storage surface (not labeled, see annotated Fig. 1 below wherein the storage surface is a surface of the bottom wall portion) and having the air permeable film (9) 10placed thereon ([0016], see annotated Fig. 1 below).

    PNG
    media_image1.png
    633
    711
    media_image1.png
    Greyscale

Okawa discloses wherein the placement surface (top a placement surface corresponding to a surface of the housing case 2 comprising a vent 2v) having the air permeable film (9) is located on top of the housing case (2) ([0016], see annotated Fig. 1 above) and consequently Okawa does not disclose wherein the placement surface is located below the bottom portion of the housing.
The Examiner notes that the placement surface (top a placement surface corresponding to a surface of the housing case 2 comprising a vent 2v) having the air permeable film (9) is specifically located on top of the housing case (2) in order allow the vapor generated from 
Thus, it would not have been obvious to one of ordinary skill in the art to position the placement surface such that the placement surface is located below the bottom portion of the housing, as called for in the claimed invention, as the placement surface was specifically  positioned on top of the housing case in order allow the vapor generated from the condensation water to be discharged to the outside of the housing case while preventing the ingress of water, such as rainwater or humidity, from the outside of the housing case. 
Furthermore, it would not have been obvious to one of ordinary skill in the art to position the placement surface such that the placement surface is located below the bottom portion of the housing, as called for in the claimed invention, as such a structure was not disclosed nor recognized as the prior art for successfully allowing the vapor generated from condensation water to be discharged to the outside of the housing case while preventing the ingress of water, such as rainwater or humidity, from the outside of the housing case and consequently the skilled artisan would not have reasonable expectation that such would successfully achieve the desired effects of Okawa. 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “the placement surface is located below the bottom portion of the housing” in combination with all of the other claim limitations taken as a whole.
Claims 3-5 are dependent on Claim 1 
The second closest prior art is considered to be Tsumaki et al. (US PGPub 2012/0189886).
Tsumaki discloses in Figs. 1A-1B a power storage device (1a) comprising a power storage module (2) ([0026]); a housing case (3, 4) having a housing space (3) formed therein and configured to house the power storage module (2) in the housing space (3) ([0026], [0028]); a cooler (5) arranged in the housing case (3, 4) and configured to cool air sent toward the power storage module (2) ([0026], [0036]-[0038]); a storage portion (4) configured to store condensation water generated as a result of cooling by the cooler (5) ([0041]-[0042]), the storage portion (4) being provided in a separated space from the housing space (3); wherein the housing case (3, 4) includes a bottom portion (3a) provided with an opening (7) ([0029]), the storage portion (4) includes a bottom wall portion provided to cover the opening (7) from a lower side of the bottom portion (3a) and facing the bottom portion (3a) (see annotated Fig. 1a provided below), and a peripheral wall portion provided to rise from a peripheral edge of the bottom wall portion and connected to the bottom portion (3a) (see annotated Fig. 1a provided below).


    PNG
    media_image2.png
    498
    769
    media_image2.png
    Greyscale

Tsumaki discloses wherein the condensation water can be discharged from the power storage device (1a) to the outside through a water discharge outlet (10) ([0042]). 
However, Tsumaki does not disclose an air permeable film configured to allow a vapor generated from the condensation water stored in the storage portion to pass therefore, the air permeable film being provided in a separated space separated from the housing space, the vapor passing through the separated space and reaching the air permeable film.
Furthermore, Tsumaki does not disclose wherein the bottom wall portion includes a storage surface defining a storage region wherein the condensation water having passed through the opening is stored, and a placement surface located above the storage surface and having the air permeable film placed thereon, and the placement surface is located between the bottom portion of the housing. 

Furthermore, because Tsumaki did not identify any shortcomings or problems needed to be solved in regards to a vapor generated from the condensation water storage in the storage portion, the skilled artisan would not have been motivated to utilize an air permeable film in the power storage device configured to allow a vapor generated from the condensation water stored in the storage portion to pass therefore, wherein the bottom wall portion includes a storage surface defining a storage region wherein the condensation water having passed through the opening is stored, and a placement surface located above the storage surface and having the air permeable film placed thereon, and the placement surface is located between the bottom portion of the housing, as called for in the claimed invention, instead of discharging the condensation water generated from the power storage device to the outside through a water discharge outlet.

Claims 3-5 are dependent on Claim 1 and therefore are allowable for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        March 15, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
March 22, 2021